Citation Nr: 0416560	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Michael E. Mozes, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1960.  He also had one month and fourteen days of 
other service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO reopened the claim for service 
connection for a bilateral ankle disorder and denied the 
claim on the merits.

In October 2002, the veteran presented oral testimony before 
a Hearing Officer at the RO.  A transcript of that hearing 
has been associated with the claims file.

Additionally, in February 2004, the veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has also been associated 
with the claims file.

The issue of service connection for a bilateral ankle 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a bilateral ankle disorder was 
denied by the Board in an April 1994 decision.  

2.  Petitions to reopen the claim for service connection for 
a bilateral ankle disorder were denied by means of June 1994 
and March 2000 rating decisions.  The veteran was notified of 
these determinations at the respective times and did not 
appeal them.  

3.  Evidence submitted since the March 2000 decision bears 
directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and is, 
by itself and in connection with evidence previously 
assembled, so significant that it must be considered to 
decide fairly the merits of the claim for service connection 
for a bilateral ankle disorder.


CONCLUSIONS OF LAW

1.  The April 1994 Board decision, which denied service 
connection for a bilateral ankle disorder, and the June 1994 
and March 2000 rating decisions, which denied reopening the 
claim for service connection for a bilateral ankle disorder, 
are final.  38 U.S.C.A. §§ 7104(b); 7105(c) (West 2002); 38 
C.F.R. §§ 20.302(b), 20.1100, 20.1103 (2003).

2.  The evidence received since the March 2000 rating 
decision, which denied reopening the claim for service 
connection for a bilateral ankle disorder, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002) 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Board notes that it is reopening the claim for service 
connection for a bilateral ankle disorder, which is a 
favorable determination.  Additionally, the Board is 
remanding the claim for additional development and 
adjudicative action.  Thus, the Board finds that it need not 
go into whether VA has met its duty to notify and assist the 
veteran in connection with this claim, as the purpose of the 
remand will be to meet such duty.

Pursuant to 38 U.S.C.A. §§ 7104(b), 7105(c), a decision by 
both the Board and the RO may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  The exception to this rule is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the [Board] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once a rating decision has been issued, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b), 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that the 
legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and the veteran's claim was filed back in July 2001.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a) (2002)).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Here, the last final denial relating to the veteran's claim 
for service connection for a bilateral ankle disorder was in 
March 2000.  The evidence of record at that time consisted of 
the veteran's service medical records, private records dated 
between 1976 to 1991, lay statements, and the veteran's 
applications for compensation benefits.  A description of 
that evidence follows.

The service medical records show that in October 1959, the 
veteran was seen for bleeding of the left hand.  The author 
of that entry indicted, "Please check ankles also."  The 
separation examination shows that clinical evaluation of the 
lower extremities was normal.  The veteran was noted to have 
pes planus, but that such was not considered disabling.  A 
separate document shows no abnormality as to the lower 
extremities in the PULHES profile.  See Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992) (observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service).  The "L" stands for "lower 
extremities," and the veteran received a "1."

In August 1990, the veteran filed a claim for service 
connection for a bilateral ankle disorder.  Lay statements 
received in January 1991 from the veteran's parents, wife, 
and a high school classmate, indicated that the veteran had 
swelling of his ankles while in service.  

Private medical records showed that the veteran was diagnosed 
with gouty arthritis of his ankles in 1976.  A May 1980 x-ray 
of the right ankle showed no fracture or other pathology.  A 
January 1982 records shows that that veteran reported having 
fractured both ankles in service.  The records also showed 
the veteran sustained an injury to his right ankle in August 
1989.  At that time, he reported a history of injuries to 
both of his ankles.  X-rays taken in 1991 showed no traumatic 
or significant arthritic abnormality as to either ankle.

In December 1992, the veteran presented testimony before the 
Board.  There, he stated that he had no problems with his 
ankles prior to entering service.  He stated he injured his 
ankle during basic training when he slipped off a rope and 
landed on his feet, which began to swell immediately.  The 
veteran stated that he was provided crutches for his ankle 
injuries.  He noted he continued to have bilateral ankle pain 
in service and lived with it.  

In the April 1994 decision, the Board conceded that the 
veteran had episodes of swelling in his ankles in service; 
however, it did not find the veteran's report of being 
provided crutches credible.  It determined that the veteran 
had not brought forth evidence of a chronic bilateral ankle 
disorder in service.  It noted that the first evidence of 
ankle problems, diagnosed as gouty arthritis, was not 
demonstrated until years following the veteran's discharge 
from service and there was no evidence of continuity of 
symptomatology.  That decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.  

The veteran subsequently submitted a January 1993 private 
medical record, showing that he reported a history of 
"severe inversion sprains to both ankles" which he 
attributed to service.  He stated he could not recall any 
specific treatment at that time, but had felt lateral 
instability since that time.  The examiner diagnosed chronic 
lateral ankle instability, "likely secondary to previous 
injuries."

In the June 1994 rating decision, the RO denied reopening the 
claim for service connection for a bilateral ankle disorder, 
stating that the examiner in the January 1993 medical record 
had entered an opinion based upon history provided by the 
veteran.  The veteran was notified of that determination and 
did not appeal it, and it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

In November 1998, the veteran submitted a statement from a 
hospital corpsman, JD, who had served with the veteran.  
There, JD stated that he remembered the veteran having 
difficulty with pain in his ankles and that the veteran was 
subsequently put on crutches and given light duty for a 
period of time.

In the March 2000 rating decision, the RO stated that the 
statement from JD did not constitute new and material 
evidence, as the veteran had not submitted evidence of a 
chronic bilateral ankle disorder, which was related to 
service.  Thus, it appears that the RO denied the claim for 
service connection for a bilateral ankle disorder because the 
veteran had not brought forth competent evidence of a nexus 
between the post service chronic ankle disorder and service.  
The veteran did not appeal that determination, and it became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Since the March 2000 rating decision, the veteran has 
submitted a medical opinion attributing the post service 
ankle disorder to service, which the Board finds is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a bilateral ankle disorder.  Specifically, in 
an August 2001 VA outpatient treatment report, a Doctor of 
Podiatric Medicine stated that he had reviewed past clinical 
notes of his and those of another doctor and after reviewing 
the MRI for both ankles that it was his opinion that "these 
injuries (ankle ligamentous tears) were as likely as not to 
have happened during [the veteran's] training in Hawaii."  

Again, part of the basis for the denial in March 2000 was 
that the veteran had not submitted competent evidence of a 
nexus between the post service bilateral ankle disorder and 
service.  This evidence addresses a nexus between the post 
service bilateral ankle disorder and service, and thus 
constitutes new and material evidence.  See 38 C.F.R. 
§ 3.156(a) (2001).  Accordingly, the claim is reopened.

As stated above, the Board finds that additional development 
is warranted as to this issue, which development is addressed 
below.  


ORDER

New and material evidence having been submitted, the petition 
to reopen the claim for service connection for a bilateral 
ankle disorder is reopened.  To this extent, the claim is 
granted.




REMAND

The Board finds that additional development is warranted as 
to the veteran's reopened claim for service connection for a 
bilateral ankle disorder.  Specifically, the Board finds that 
an examination, to include an opinion, is necessary in order 
to make a decision on the claim.  Although the record 
contains an August 2001 opinion, there is no indication that 
the doctor reviewed the veteran's service medical records in 
connection with the opinion.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of the bilateral ankle disorder.  
The examiner must have an opportunity to 
review the veteran's claims file.  Based 
on examination findings, historical 
records, including service medical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of the veteran's current bilateral ankle 
disability.  In this regard, the examiner 
should comment on the August 2001 opinion 
by the Doctor of Podiatric Medicine.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a bilateral ankle 
disorder.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  He must submit any 
pertinent evidence he has in his possession that pertains to 
the claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



